PER CURIAM.
This matter having been submitted to this court upon the evidence, and the same having been carefully examined, from which it appears that the charge against him of having been convicted of felony has been conclusively proven by the record of such conviction, and all questions of law applicable thereto having been duly considered: Now, therefore, it is ordered and adjudged that said Michael M. Madigan be, and he is hereby, removed from his office as an attorney and counselor at law in the courts of this state, and that judgment be entered accordingly.